Citation Nr: 0523913	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-00 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for the claimed residuals 
of malaria.  



REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision.  

In June 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.  



FINDING OF FACT

The veteran currently is shown as likely as not to have the 
residuals of malaria that had its clinical onset during his 
combat service in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a history of malaria is due to 
disease that was incurred in service.  38 U.S.C.A. §§ 1110. 
1154, 5107, 7104 (West 2002) 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for the residuals 
of malaria.  During his June 2005 hearing, the veteran 
reported that he occasionally experienced chills, headaches, 
sweats and diarrhea, which he believes could be related to 
several episodes of malaria he allegedly experienced in 
service.  

The veteran has reported that, during service, he traveled 
from Vietnam to Hawaii to be naturalized as a U.S. citizen 
and became sick shortly after returning to his unit in 
Vietnam.  He also indicated that he was admitted to a 
hospital at Cam Rahn Bay, and told that he had malaria.  

The veteran explained that he was released from the hospital 
after several days, but then became sick again after a few 
months had passed and was told that he again had malaria.  He 
also reported experiencing a third episode of malaria while 
serving in Vietnam, and that the second and third episodes 
occurred shortly after he spent time in a village.  

The veteran service medical records are negative for any 
diagnoses of malaria.  Although the RO requested records of 
the reported hospitalization at Cam Rahn Bay, the RO was 
advised that no such records were available.  

The Board notes that the veteran is not considered competent 
to offer a diagnosis as to any diseases or injury sustained 
in service, or to link a current disability to any disease or 
injury incurred in service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
However, the Board believes that the veteran is competent to 
report having become sick on several occasions in service, 
and to describe the symptoms he experienced at that time.  

In addition, the record reflects that the veteran served in 
combat while in the Republic of Vietnam.  Thus, having found 
that the veteran engaged in combat in service, the Board 
notes that the veteran's description of events that occurred 
in the Republic of Vietnam are presumed to have occurred, if 
those events are consistent with the circumstances, 
hardships, or conditions of the veteran's service.  38 
U.S.C.A. § 1154(b) (West 2002).  

In February 2001, the veteran underwent a VA general medical 
examination in which the examiner noted a diagnosis of 
history of malaria, inactive.  The examiner also noted 
earlier in his report that the veteran was experiencing 
cramping in his legs and foot.  

It is unclear if the examiner intended to suggest that these 
symptoms were attributable to the diagnosed history of 
malaria, or to one of the other disabilities mentioned in the 
report.  However, the Board finds the evidence to be in 
relative equipoise in showing that the veteran currently is 
experiencing the residuals of malaria that he incurred in 
service.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection for the currently diagnosed history of 
malaria is warranted.  



ORDER

Service connection for the history of malaria is granted 



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


